DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 20 May 2022 is acknowledged.  The traversal is on the ground(s) that the other claims share the same features and thus allowable subject matter in the first Group would necessarily include the other Groups.  This is not found persuasive because the method claims of Group II, for example, clearly recite limitations not recited in the products of Group I.  The current claims in Group I do not make a contribution over the prior art as discussed below.  Therefore, according to the PCT rules, the first Group does not recite a “special technical feature” that is shared among the Groups.
Applicant requests consideration of rejoinder if the elected subject matter is found to be allowable.  Applicant is advised that rejoinder will be considered upon a finding of allowable subject matter.
Applicant argues that claims 10-13 were not included in the restriction requirement and should belong in elected Group I.  This is found to be persuasive.  In the interest of a complete record, it is noted that claims 14 and 15 should have been included in Group II, and claims 16 and 17 should have been included in Group III.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 May 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 11 June 2020 has been entered in full.  Claims 6-9 and 14-17 are withdrawn from further consideration as discussed above.  Claims 1-5 and 10-13 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the only element required to be in the claimed “kit” is information.  Information, such as written material, does not constitute patentable subject matter.  Rather, informational intellectual property may be protected by copyright procedures.  It is noted that even though the claims recite a “kit,” there are no limitations regarding reagents or containers.  The only element required to be present is the “information.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6008645-B2 (Tazaki et al., published 20 February 2014; of record).  A copy of an English translated document is provided herewith.  Reference to page and paragraph numbers in the rejection below corresponds to the page and paragraph numbers in the translated document.
Tazaki et al. teach a BNP assay standard set comprising a plurality of standards, each containing BNP-32 and proBNP, wherein BNP-32/proBNP (the mole ratio) differs among the standards, and when the standard at a high mole ratio and the standard at a low mole ratio are compared with each other, the standard at a high mole ratio has a lower BNP concentration that is the sum value of BNP-32 and proBNP concentrations than the standard at a low mole ratio.  Specifically, Table 1 at paragraph [0039] shows six standards containing both pro-BNP and BNP (a.k.a. BNP-32). Standard number 4 has a high mole ratio whereas sample number 2 has a low mole ratio.  High mole ratio standard number 4 has a lower total BNP concentration (BNP-32 plus proBNP) in the level 2 samples than the low mole ratio standard number 2 (standard 4 has a total BNP concentration of 51.4 + 77.1 = 128.5; standard 2 has a total BNP concentration of 103 + 25.7 = 128.7).  See Table 3 at the top of p. 20 which shows the BNP concentrations of the standards in the Level 2 samples.  This anticipates claim 1.
Regarding claim 2, Tazaki et al. teach a BNP assay standard set comprising at least two standards wherein the mole ratio of a first standard (e.g., standard number 4) is between 40/60 and 60/40 and the mole ratio of a second standard (e.g., standard number 2) is between 15/85 and 35/65.  See Table 1, paragraph [0039].  
Regarding claims 4, 5, 10, and 12, Tazaki et al. teaches kits comprising standards and an instruction manual (“information”) at pp. 15-16, paragraph [0031].  It is noted that the claims do not require a specific arrangement of reagents and containers. Also, it is noted that the printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.  See In re Haller, 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
Also see In re Venezia, 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller, 164 USPQ 46 (CCPA 1969), and In re Gulak, 217 USPQ 401 (CAFC 1983) relate to a mathematical device and to a magic concentric rings device respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed kits.  The ligands and detecting means of the claimed kits remain fully functional absent the labeling or printed instructions for use. 
Finally, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  The Federal Circuit upheld a USPTO decision that Ngai's patent claim is anticipated by the prior art.  The opinion was issued "per curiam" by Judges Michel, Gajarsa, and Linn.  The USPTO allowed Ngai claims for a new method of extracting ribonucleic acids ("RNA"), but rejected a dependent claim that recited a kit for extracting RNA including a premeasured portion of a buffer and "instructions describing the method of claim 1."  The only difference between prior art kits and the claim was the content of the instructions.  The Federal Circuit did not accept Ngai's argument that adding new printed matter to a known product can make the product patentable.  The court said, "If we were to adopt Ngai's position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."  The court distinguished its 1983 Gulack opinion, which involved a functional relationship between printed matter and a product.
It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a).
Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03.

Claim(s) 1, 2, 4, 5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014032062 A (Tazaki et al., published 20 February 2014; of record).  A copy of an English translated document is provided herewith.  
It is noted that this document contains essentially the same disclosure as JP 6008645-B2, discussed above.  Accordingly, the claims are rejected for the same reasons as discussed in detail above.  Note that Tables 1 and 3 appear in the English translated document at p. 21; the disclosure of kits and instruction manuals appears at p. 17, paragraph [0031].

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
14 July 2022